Citation Nr: 0520911	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  03-18 293	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to an effective date earlier than February 28, 
2003, for the grant of a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.



REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel

INTRODUCTION

The veteran had active service from January 1971 to January 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which granted a TDIU rating effective from February 
28, 2003.  The veteran appealed the effective date assigned, 
alleging that the date should be earlier.  

The record also reflects that the RO accepted a February 2003 
written statement from the veteran's representative as a 
timely notice of disagreement with the effective date 
assigned for a 50 percent rating for schizophrenia.  However, 
while the RO issued an appropriate statement of the case as 
to this issue in June 2003, the record does not reflect that 
the veteran filed a substantive appeal as to this matter.  
Consequently, that issue is not on appeal to the Board.  38 
U.S.C.A. § 7105(a) ("Appellate review will be initiated by a 
notice of disagreement and completed by a substantive appeal 
after a statement of the case is furnished . . . ."); 38 
C.F.R. § 20.200; see Fenderson v. West, 12 Vet. App. 119, 
130-31 (1999) (where no substantive appeal was filed, Board 
did not err in deciding that the issue was not on appeal to 
the Board).


FINDINGS OF FACT

1.  The veteran's only service-connected disability is 
paranoid schizophrenia.

2.  In a December 2002 Board decision, an appeal of the 
denial of a compensable rating for service-connected paranoid 
schizophrenia was denied.

3.  The percentage requirements under 38 C.F.R. § 4.16(a) for 
TDIU were not met in this case until February 28, 2003.

4.  There is no evidence that the appellant was medically 
determined to be unemployable due to service-connected 
disability prior to February 28, 2003.  


CONCLUSION OF LAW

The criteria for assigning an effective date earlier than 
February 28, 2003, for the grant of a TDIU due to service-
connected disability have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  VCAA notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).  A VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  

In this case, however, the appeal of the effective date 
assigned for the TDIU rating arises not from a "claim" but 
from a notice of disagreement filed with the RO's assignment 
of the effective date upon granting service connection.  In 
such cases, a VCAA notification letter is not necessary 
because VA regulations require a statement of the case (SOC) 
to be issued to inform the veteran of the laws and 
regulations pertaining to effective dates and to explain the 
reason for assigning a particular date in accordance with 
those laws and regulations.  VAOPGCPREC 8-2003 (Dec. 22, 
2003).  

Nevertheless, the veteran has been advised on multiple 
occasions of the evidence necessary to substantiate his 
appeal for an effective date earlier than February 28, 2003, 
for the assignment of his TDIU.  First, following the receipt 
of the February 2003 claim for TDIU, the record reflects that 
the RO sent the veteran a VCAA notice letter primarily 
addressing his claim for an increased rating for his 
schizophrenia, but clearly requesting any evidence indicating 
that his schizophrenia had worsened and was now consistent 
with a rating in excess of 50 percent.  A TDIU rating is, by 
its nature, related to the combined disability rating 
assigned for service-connected disabilities.  38 C.F.R. 
§ 4.16(a).

In addition, after the May 2003 rating decision was issued 
granting TDIU effective February 28, 2003, based on the 
veteran's newly increased rating of 70 percent for 
schizophrenia as of that date, a June 2003 statement of the 
case provided the veteran with the applicable law and 
regulations, and advised the veteran that the effective date 
was the date of receipt of claim (February 28, 2003), unless 
it was factually ascertainable that the veteran met the 
schedular requirements for TDIU within one year of that date.  
As the RO had found no evidence prior to February 28, 2003, 
that the veteran met the schedular requirements within one 
year of that date, the veteran was informed that an earlier 
effective date for TDIU was not warranted.

Thereafter, a February 2005 letter from the RO to the veteran 
generally advised the veteran of the law on earlier effective 
dates in increased rating cases, and the respective 
obligations of VA and the veteran in obtaining relevant 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
While the February 2005 VCAA notice letter clearly came after 
the initial rating action that assigned February 28, 2003, as 
the effective date for the veteran's TDIU and did not 
specifically request that the appellant provide any evidence 
in his possession that pertained to the claim, the Board 
concludes, as demonstrated by the foregoing communications 
from the RO, that appellant was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claim.  
All the VA requires is that the duty to notify under the VCAA 
is satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Because each of the 
four content requirements of a VCAA notice has been fully 
satisfied in this case by the SOC and VCAA letter, any error 
in not providing a single notice to the appellant covering 
all content requirements is harmless error.

In addition, the duty to assist the veteran also has been 
satisfied in this case.  There is also no indication that 
there are any outstanding relevant documents or records that 
have not been obtained or that are not adequately addressed 
by records or documents already of record.  Neither the 
veteran nor his representative has indicated any intention to 
provide additional evidence in support of the veteran's 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.  
Because the duties to notify and assist were met in this 
case, the Board concludes that remand is not required and 
that this issue is ready for appellate review without 
prejudice to the veteran because any defect in the notice and 
assistance provided is at worst harmless error in that it did 
not affect the essential fairness of the adjudication.  
Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005).

Background

In January 2001, the RO granted service connection for 
paranoid schizophrenia and assigned a noncompensable rating 
for that disorder.  The veteran appealed the initial 
assignment of the noncompensable rating to the Board.

In May 2001, the RO received an informal claim from the 
veteran for a TDIU.  The veteran submitted a report from D. 
G., Ph.D., a Clinical Psychologist, in support of his claim.  
In May 2002, the RO returned the formal claim for TDIU-VA 
Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability,--to the veteran 
because he had not signed the form.  The signed form was 
received in July 2002.

In an August 2002 rating decision, the RO denied the claim 
for a TDIU.

In a December 2002 decision, the Board denied the appeal of 
the assignment of an initial noncompensable rating for 
service-connected paranoid schizophrenia.  The Board also 
denied a claim for service connection for depression and 
remanded a claim for an earlier effective date for service 
connection for paranoid schizophrenia so that a statement of 
the case could be issued in response to an notice of 
disagreement which had been submitted on that issue by the 
veteran.  See Manlincon v. West, 12 Vet. App. 238 (1999).  In 
compliance with the Board's remand order, the RO issued the 
statement of the case in December 2002.

In a February 2003 rating decision, the RO granted service 
connection for alcoholism secondary to the service-connected 
paranoid schizophrenia and assigned a 50 percent disability 
rating for the disorder effective from February 7, 2003, the 
date of a VA examination report.  

On February 28, 2003, the veteran submitted a notice of 
disagreement specifically with the February 2003 rating 
decision.  However, he listed the issues on appeal as 
including not only the 50 percent rating and the effective 
date assigned for the 50 percent rating, both subjects of the 
February 2003 rating decision, but also entitlement to TDIU, 
an issue which had been decided in the August 2002 rating 
decision.  Although this notice of disagreement was timely 
filed with the August 2002 rating decision, the RO, perhaps 
because the veteran had specifically stated that the notice 
of disagreement pertained to the February 2003 rating 
decision, construed the February 2003 statement about TDIU as 
a new claim for TDIU and not as a notice of disagreement with 
the August 2002 rating decision.

On May 1, 2003, the Board sent the veteran a letter 
concerning his failure to file a substantive appeal with the 
issue of an earlier effective date for service connection for 
paranoid schizophrenia in response to the December 2002 
statement of the case on that issue.  On May 31, 2003, the 
Board received a VA Form 9 substantive appeal on which the 
veteran listed three issues:  (1) entitlement to an increased 
evaluation for schizophrenia, currently rated 50 percent 
disabling; (2) entitlement to an effective date earlier than 
February 7, 2003, for the assignment of the 50 percent 
rating; and (3) entitlement to TDIU.

In the May 2003 rating decision which is the subject of this 
appeal to the Board, the RO granted an increased rating to 70 
percent for service-connected paranoid schizophrenia and 
granted TDIU and assigned the February 28, 2003, as the 
effective date for TDIU.  Shortly, thereafter the veteran 
filed a notice of disagreement with the effective date for 
TDIU and second notice of disagreement with the effective 
date assigned for the 50 percent rating, the first having 
been received in February 2003.

In June 2003, the RO issued two statements of the case, one 
pertaining to an earlier effective date for TDIU and the 
other pertaining to an earlier effective date for the 50 
percent rating.  As noted in the Introduction to this 
decision, the veteran has not submitted a substantive appeal 
with regard to the latter issue.  However, in June 2003, 
perfected his appeal to the Board of the issue which is the 
subject of this appeal, i.e., entitlement to an effective 
date earlier than February 28, 2003, for TDIU.

In a September 2003 decision, the Board dismissed the 
veteran's appeal of the effective date assigned for service 
connection for paranoid schizophrenia.

Applicable Legal Criteria

Except as otherwise provided, the effective date of the award 
of an evaluation based on an original claim, a claim reopened 
after a final disallowance, or a claim for an increase will 
be the date of receipt of the claim or the date entitlement 
arose whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2).  Thus, if it is factually 
ascertainable that the disability increased within one year 
preceding the date of a claim for increase, the effective 
date of increased compensation will be the date the 
disability increased within that year.  If the evidence shows 
that the disability increased after the claim for increase is 
filed, the effective date of increased compensation will be 
the date after the claim was filed on which the increase in 
disability is shown.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A claim for unemployability compensation is an application 
for increased compensation within the meaning of 38 U.S.C.A. 
§ 5110(b)(2).  Wood v. Derwinski, 1 Vet. App. 367, 369 
(1991).  A TDIU rating "may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure and 
follow a substantially gainful occupation as a result of 
service-connected disabilities," provided that certain 
percentage requirements are met for the service-connected 
disabilities.  38 C.F.R. § 4.16(a).  If there is only one 
service-connected disability, the disability must be rated at 
60 percent or more.  38 C.F.R. § 4.16(a).  If the schedular 
ratings assigned for the service-connected disorders do not 
meet the percentage requirements under section 4.16(a) but 
the veteran nevertheless is, in the judgment of the rating 
agency, unemployable by reason of service-connected 
disabilities, the rating board may refer the case to the 
Director, Compensation and Pension Service, for 
extraschedular consideration.  38 C.F.R. § 4.16(b).  Thus, 
determining whether an effective date assigned for a TDIU 
rating is correct under the law requires (1) a determination 
of the date of the receipt of the claim for TDIU as well as 
(2) a review of the evidence of record to determine when the 
percentage requirements for a TDIU rating were met and when 
it was first "ascertainable" that the veteran was unable to 
secure and follow a substantially gainful occupation due to 
service-connected disabilities.  Cf. Hazan v. Gober, 10 Vet. 
App. 511, 521 (1997); 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if the 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of the receipt of the 
informal claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. § 3.151, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155. 

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits: (1) Report of examination or 
hospitalization by VA or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  (2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
found to be within the competence of the physician or 
layperson and shows the reasonable probability of entitlement 
to benefits.  38 C.F.R. § 3.157.

Analysis

In this case, the veteran submitted an informal claim for 
TDIU in May 2001 and the RO received the signed formal claim 
in July 2002.  The RO denied this claim in August 2002 and 
did not construe the February 2003 statement from the veteran 
as a notice of disagreement with that decision.  However, 
even if the RO had construed the February 2003 statement as a 
notice of disagreement, the percentage requirements for a 
TDIU rating under section 4.16(a) were not met in this case 
at any time prior to the Board's December 2002 decision in 
which it denied the claim for an initial compensable rating 
for service-connected paranoid schizophrenia.  Moreover, 
although the veteran contends that the report of Dr. G. 
entitled him to a TDIU rating that report showed that Dr. G. 
diagnosed PTSD, not paranoid schizophrenia, and that he 
attributed the veteran's problems with employment to 
non-service-connected PTSD.  In addition, Dr. G. noted that, 
although the veteran had been able to function on his job, 
his relationships with co-workers and supervisors were 
conflicted as a result of his problems and, unless his 
condition could be relieved, his employment problems would 
continue in the future.  However, Dr. G. while noting that 
the veteran was not employed at that time, did not render a 
determination that the veteran was unemployable.  
Furthermore, the veteran's VA Form 21-8940, reflected that 
the veteran was last employed full time on February 27, 2002, 
and his actual employment between May 2001 and February 2002 
would preclude TDIU during that period.

VA outpatient records for the period of March 2002 to 
February 2003 reflect that, in March 2002, it was noted that 
the veteran had been treated by a Dr. K. for work-related 
pain in his back resulting from an incident while pushing 
crates three weeks earlier.  April 2002 PTSD consultation 
revealed that the veteran had been recently terminated from 
his employment with S. Trucking because of "minor 
accidents" which his supervisors thought would lead to a 
more catastrophic situation.  The diagnosis was major 
depressive disorder, recurrent, mild, polysubstance 
dependence, in full remission, and rule out PTSD.  Later in 
April 2002, it was noted that the veteran had injured his 
back while delivering motorcycles, when one started to fall 
and he strained his back to stop the motorcycle from falling.  
At the end of the month, the veteran sought psychiatric 
treatment for feelings of confusion but was not found to be 
in distress or to have any acute symptoms.

In May 2002, it was noted that the veteran's past medical 
history included psychosis, and schizophrenia, and that he 
was an unemployed truck driver.  In June 2002, it was noted 
that the veteran sustained a back injury in February after 
stepping in a hole while delivering a motorcycle on his job, 
twisting his lower back, with subsequent radiculopathy in the 
legs.  Back surgery was scheduled for June 21, 2002.  In July 
2002, the veteran reported experiencing significant insomnia, 
feelings of depression, crying spells, and severe anxiety for 
several weeks since his back surgery.  In September 2002, it 
was noted that the veteran had a myocardial infarction while 
admitted for cervical and lumbar fusion on August 30, 2002, 
and in December 2002, an entry reflects that the veteran was 
going through physical therapy status post disc surgery for 
cervical vertebrae at C6.  

An entry for February 9, 2003, reflects that diagnoses 
included paranoid schizophrenia.  The examiner noted that the 
veteran had problems with work and some occupational and 
social impairment, with deficiencies and reduced reliability 
and productivity.  There is no VA medical evidence that the 
appellant was medically determined to be unemployable due to 
service-connected disability prior to February 28, 2003, the 
date of filing of the new TDIU claim (or notice of 
disagreement) and effective date for the assignment of a 70 
percent rating for schizophrenia.  

Moreover, although the veteran's representative contends that 
the veteran's April 2002 VA Form 21-8940 shows that the 
veteran had not worked since January 6, 1999, the Board finds 
that it clearly indicates that he had not worked since 
February 2002.  Therefore, based on information provided by 
the veteran himself, the veteran would not be entitled to an 
effective date earlier than one year prior to February 28, 
2003.  However, in this connection, the Board again notes 
that there is no VA medical evidence that indicates that the 
appellant was medically determined to be unemployable due to 
service-connected disability during the year prior to 
February 28, 2003.  

Accordingly, the Board finds that the assignment of an 
effective date earlier than February 28, 2003, for the grant 
of the total rating based on individual unemployability is 
not warranted.






	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an effective date earlier than February 28, 
2003, for the assignment of a total rating based on 
individual unemployability due to service-connected 
disability is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


